                  Case 2:21-mj-30170-DUTY ECF No. 1, PageID.1
                                               AUSA:             Filed 04/12/21 Telephone:
                                                       Lisandra Fernandez-Silber  Page 1 of   6 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint                   Special Agent:    Kyle Sise                        Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                          Case: 2:21−mj−30170
   v.
                                                                  Assigned To : Unassigned
Tyler Trent Darden                                                Assign. Date : 4/12/2021
                                                                  CMP: USA v DARDEN (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  March 13, 2021                  in the county of                Wayne     in the
        Eastern           District of      Michigan         , the defendant(s) violated:
          Code Section                                           Offense Description
        18 USC § 922(g)(1)                                   Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                        Kyle Sise, Special Agent (ATF)
                                                                                                Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

          April 12, 2021
Date:                                                                                             Judge’s signature

City and state: Detroit, Michigan                                         Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                                Printed name and title
Case 2:21-mj-30170-DUTY ECF No. 1, PageID.2 Filed 04/12/21 Page 2 of 6




      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Special Agent Kyle Sise, first being duly sworn, depose and state

the following:

           INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent (SA) with the Bureau

of Alcohol, Tobacco, Firearms, and Explosives (ATF), United States

Department of Justice, since November 2016, currently assigned to the

Detroit Field Division. I am a graduate of the Criminal Investigator Training

Program and the ATF Special Agent Basic Training Program at the Federal

Law Enforcement Training Center in Glynco, Georgia.              During my

employment as a federal law enforcement officer, I have conducted and

participated in several criminal investigations focused on illegal firearms

and/or armed drug trafficking violations. Prior to my employment with

ATF, I was employed by the Detroit Police Department for approximately

seventeen (17) years as a Police Officer.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation. This information comes from my personal

observations, communications with other law enforcement officers,

witnesses interviewed by law enforcement, communications with others who




                                                                       1 of 5
Case 2:21-mj-30170-DUTY ECF No. 1, PageID.3 Filed 04/12/21 Page 3 of 6




have personal knowledge of the events and circumstances described herein,

and information gained through my training and experience.

      3.     The information outlined herein is provided for the limited

purpose of establishing probable cause that Tyler Trent DARDEN (DOB

XX/XX/1995), has violated Title 18, United States Code, Section 922(g)(1),

Felon in Possession of a Firearm, and does not contain all details or facts

known to law enforcement pertaining to this investigation.

                             PROBABLE CAUSE

      4.     I am currently involved in the investigation of a subject

identified as Tyler Trent DARDEN concerning DARDEN’s violation of

federal firearms statutes.

      5.     On March 13, 2021, Detroit Police Department (DPD) officers

on routine patrol observed a silver Ford Fusion traveling west on Mackenzie

St. near Livernois Ave. at a high rate of speed. The Ford Fusion then

disregarded the stop sign at Mackenzie St. and Burnette Ave. The vehicle

came to an abrupt stop on Mackenzie St. east of Prairie St.

      6.     The DPD Officers conducted a traffic stop for the above-

mentioned traffic violations. Officer Smith made contact with the driver of

the vehicle, who was identified as DARDEN.           Officer Smith advised

DARDEN for the reason of the traffic stop.          Officer Smith observed



                                                                     2 of 5
Case 2:21-mj-30170-DUTY ECF No. 1, PageID.4 Filed 04/12/21 Page 4 of 6




DARDEN to be nervous by expressing rapid speech and breathing heavily.

Upon request, DARDEN was unable to produce a Driver’s License. For

Officer’s safety, Officer Smith asked if DARDEN had a concealed pistol

license or if DARDEN was open carrying a firearm. DARDEN stated that

he was not open carrying. Officers instructed DARDEN to place his hands

on his head and that DARDEN was going to be removed from the vehicle

and placed under arrest for driving with no operator’s license in possession.

Officer Smith removed DARDEN from the vehicle and began to pat down

the outer garment of DARDEN’s person for weapons. Officer Smith felt the

right side of DARDEN’s jacket to be extremely heavy.           Officer Smith

touched the heavy object and felt what Officer Smith recognized as a

firearm. Officer Smith reached into DARDEN’s right jacket pocket and

recovered one (1) black Glock, model 19 Gen. 5, 9mm pistol, serial number

BSKR871, loaded with eleven (11) live rounds of ammunition.

      7.     At this time, the firearm was turned over to Officer Botello to

make the weapon safe. As Officer Smith attempted to place DARDEN in

handcuffs, DARDEN pulled away from Officer Smith and attempt to flee on

foot. Officer Smith was able to prevent DARDEN from fleeing on foot, by

wrapping his arms around DARDEN’s torso which caused both DARDEN

and Officer Smith to fall to the ground. Ultimately, the officers were able to



                                                                        3 of 5
Case 2:21-mj-30170-DUTY ECF No. 1, PageID.5 Filed 04/12/21 Page 5 of 6




handcuff and arrest DARDEN for no operator’s license in possession and

carrying a concealed weapon.      DARDEN was conveyed to the Detroit

Detention Center.

      8.     A review of DARDEN’s criminal history revealed the below

listed felony convictions:

                   2012 – Felony – Larceny – From a Motor Vehicle, 10th
                    Circuit
             CFN: 12-037569-FH
                   2015 – Felony – Armed Robbery, 3rd Circuit
             CFN: 1500143501
                   2015 – Felony – Weapons Felony, 3rd Circuit
             CFN: 1500143501
                   2019 – Felony – Attempt Felony Prisons – Prisoner
                    Possessing Contraband, 11th Circuit
             CFN: 190000002336

      9.     ATF Special Agent Kyle Sise consulted with certified firearms

Interstate Nexus expert ATF Special Agent Joshua McLean, concerning the

manufacture of the above-mentioned black Glock, model 19, Gen 5, 9mm

pistol with serial number BSKR871. Special Agent McLean stated that the

firearm was manufactured outside the State of Michigan.          Therefore, it

traveled in and affected interstate commerce to reach the State of Michigan.




                                                                        4 of 5
Case 2:21-mj-30170-DUTY ECF No. 1, PageID.6 Filed 04/12/21 Page 6 of 6




                              CONCLUSION

        10.    Based on the above stated facts, there is probable cause to

believe that on March 13, 2021, in the Eastern District of Michigan,

defendant Tyler Trent DARDEN, knowing that he had been previously

convicted of a felony offense, punishable by imprisonment for a term

exceeding one year, did knowingly possess a firearm, that is, a black Glock,

model 19, Gen 5, 9mm pistol, serial number BSKR871, which had been

previously shipped and transported in interstate and/or foreign commerce, in

violation of Title 18, United States Code, Section 922(g)(1).

                                             Respectfully submitted,



                                             Kyle Sise, Special Agent
                                             Bureau of Alcohol, Tobacco,
                                             Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Date:    April 12, 2021




                                                                       5 of 5
